Name: Commission Regulation (EC) NoÃ 1119/2007 of 27 September 2007 derogating from Regulation (EC) NoÃ 581/2004 opening a standing invitation to tender for export refunds concerning certain types of butter and from Regulation (EC) NoÃ 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 28.9.2007 EN Official Journal of the European Union L 253/23 COMMISSION REGULATION (EC) No 1119/2007 of 27 September 2007 derogating from Regulation (EC) No 581/2004 opening a standing invitation to tender for export refunds concerning certain types of butter and from Regulation (EC) No 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3)(b) and 14 thereof, Whereas: (1) The present situation on the market for milk and milk products has allowed Commission Regulation (EC) No 660/2007 of 14 June 2007 fixing the export refunds for milk and milk products (2) not to provide for export refunds from 15 June 2007. This situation is likely to remain for some months. (2) Article 2(2) of Commission Regulation (EC) No 581/2004 (3) and Article 2(2) of Commission Regulation (EC) No 582/2004 (4), lay down the application period for tender export refund certificates for butter and skimmed milk powder. Given the current market situation and with a view to avoid unnecessary administrative procedures and charges it is appropriate and found sufficient to have one single tender application period per month in the last quarter of 2007. (3) It is therefore necessary to derogate from Regulations (EC) No 581/2004 and (EC) No 582/2004. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 2(2) of Regulation (EC) No 581/2004, the tendering periods for the months October to December 2007 shall be the following: (a) for October 2007 the tendering period shall begin on 9 and end on 16 October; (b) for November 2007 the tendering period shall begin on 6 and end on 13 November; (c) for December 2007 the tendering period shall begin on 4 and end on 11 December. If the starting date is a public holiday, the period shall begin on the following working day. If the end date is a public holiday, it shall end on the previous working day. Tendering periods shall start and end at 13:00 (Brussels time). Article 2 By way of derogation from Article 2(2) of Regulation (EC) No 582/2004, the tendering periods for the months October to December 2007 shall be the following: (a) for October 2007 the tendering period shall begin on 9 and end on 16 October; (b) for November 2007 the tendering period shall begin on 6 and end on 13 November; (c) for December 2007 the tendering period shall begin on 4 and end on 11 December. If the starting date is a public holiday, the period shall begin on the following working day. If the end date is a public holiday, it shall end on the previous working day. Tendering periods shall start and end at 13:00 (Brussels time). Article 3 Member States shall inform the operators of the new dates by the means which they consider the most appropriate. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 155, 15.6.2007, p. 26. (3) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation (EC) No 276/2007 (OJ L 76, 16.3.2007, p. 16). (4) OJ L 90, 27.3.2004, p. 67. Regulation as last amended by Regulation (EC) No 276/2007.